Hamblen, J., dissenting: Reducing the rhetoric of the majority opinion to commonsense form, the issue is very simple. The statutory scheme and requirement is that the trust be qualified at the time of distribution. The test is objective, not subjective. As stated by the Court of Appeals for the Fifth Circuit, the statute means exactly what it says. See Woodson v. Commissioner, 651 F.2d 1094 (5th Cir. 1981). For a distribution from an employee benefit trust to receive the favorable benefits which petitioner here seeks, the trust must be one "which is exempt under section 501(a).” The standard set forth is an absolute; it is an all or none-at-all requirement premised on the granting of specified benefits in exchange for continuous qualification. Such is not the case here, where the majority’s interpretation forces a modification of the absolute "is” to include "was” or "appeared to be.” We are not here to rewrite the law enacted by Congress by "judicial interpolations, which find no support beyond the tax court’s policy intuitions.” Woodson v. Commissioner, supra at 1095. Rather, we are to apply the law as enacted by Congress. The long-standing Treasury regulation which the majority invalidates does just that and, accordingly, reflects congressional intent. The majority opinion does not. I dissent. Goffe, Chabot, Cohen, and Swift, JJ, agree with this dissent.